Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the shelf registration statement of Power REIT on Form S-3 (No. 333-180693) of our report dated April 1, 2014 relating to the consolidated financial statements of Power REIT and Subsidiaries as of December31, 2013, and for the year then ended included in this Annual Report of Power REIT on Form10-K for the year ended December31, 2013. /s/ CohnReznick LLP Jericho, New York April 1, 2014
